Name: Commission Decision of 17 February 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for marine biotoxins (Laboratorio del Ministero de Sanidad y Consumo, Vigo, Spain) (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  political framework;  Europe;  deterioration of the environment;  natural environment;  research and intellectual property
 Date Published: 1994-02-18

 Avis juridique important|31994D0092Commission Decision of 17 February 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for marine biotoxins (Laboratorio del Ministero de Sanidad y Consumo, Vigo, Spain) (Only the Spanish text is authentic) Official Journal L 046 , 18/02/1994 P. 0063 - 0063COMMISSION DECISION of 17 February 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for marine biotoxins (Laboratorio del Ministero de Sanidad y Consumo, Vigo, Spain) (Only the Spanish text is authentic) (94/92/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Commission Decision 93/439/EEC (2), and in particular Article 28 thereof, Whereas, in accordance with Article 3 of Council Decision 93/383/EEC (3), the 'Laboratorio del Ministero de Sanidad y Consumo', Vigo, Spain, has been nominated as the reference laboratory for marine biotoxins; Whereas all the functions and duties to be carried out by the reference laboratory have been determined in Article 4 of that Decision; Whereas, therefore, provisions should be made for Community financial aid to the Community Reference Laboratory to enable it to carry out the functions and duties provided for in that Directive; Whereas, in the first instance, Community financial aid should be provided for a period of one year; whereas this will be reviewed with view to extention prior to expiry of the initial period; Whereas in accordance with Article 40 of Council Decision 90/424/EEC, checks provided for in Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 concerning the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5), shall apply; whereas certain particular provisions should be made; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall provide financial assistance to the reference laboratory provided for at Article 3 of Directive 93/383/EEC up to a maximum of ECU 100 000. Article 2 1. To meet the objectives of Article 1, the Commission shall conclude a contract, in the name of the European Community, with the reference laboratory. 2. The Director-General of Directorate-General for Agriculture shall be authorized to sign the contract on behalf of the Commission of the European Communities. 3. The contract referred to at paragraph 1 shall have a duration of one year. 4. The financial aid provided for at Article 1 shall be paid to the reference laboratory in accordance with the terms of the contract provided for at paragraph 1. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 17 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 203, 30. 6. 1993, p. 34. (3) OJ No L 166, 8. 7. 1993, p. 31. (4) OJ No L 94, 28. 4. 1970, p. 13. (5) OJ No L 185, 15. 7. 1988, p. 1.